      Case 7:20-cv-00183 Document 19 Filed on 09/09/20 in TXSD Page 1 of 3
                                                                                                 United States District Court
                                                                                                   Southern District of Texas

                                                                                                      ENTERED
                                                                                                  September 09, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                   David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,       §
                                §
      Plaintiff,                §
                                §
VS.                             §
                                §
0.634 ACRES OF LAND, MORE OR    §
LESS, in HIDALGO COUNTY, TEXAS; §
                                  CIVIL ACTION NO. 7:20-cv-00183
LEOPOLDO L. GARZA; CELESTE      §
YVETTE TREVINO GARZA; CHRIS     §
EDWARD CHESTNUT; LILLY          §
ELIZABETH CHESTNUT; RUTH        §
AGUIRRE LOPEZ CHESTNUT; and IAN §
ADAIR CHESTNUT,                 §
                                §
      Defendants.               §

                                        SCHEDULING ORDER

        The Court now considers the parties’ “Joint Discovery/Case Management Plan Under

FRCP 26(f).”1 In lieu of holding an initial pretrial conference in light of the COVID-19

pandemic,2 the Court enters this scheduling order. The initial pretrial and scheduling conference

previously scheduled for September 15, 2020,3 is CANCELLED. This case-specific scheduling

order controls disposition of this action pending further order of the Court. The following actions

shall be completed by the dates indicated:
1
  Dkt. No. 18.
2
  See Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020) (Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak); Tex. Exec. Order No. GA-29, 45 Tex. Reg. 4849 (July 17,
2020) (Relating to the use of face coverings during the COVID-19 disaster) (citing Tex. Proclamation No. 41-3720,
45 Tex. Reg. 2,094 (Mar. 27, 2020)); Hidalgo Cnty., Tex., County Order 20-013 in Response to the Continuing
Public Health Emergency Related to COVID-19 (eff. Aug. 20, 2020),
https://www.hidalgocounty.us/DocumentCenter/View/40458/08192020-Hidalgo-County-Emergency-Order-20-013;
In Re: Court Operations in the McAllen Divison [sic] Under the Exigent Circumstances Created by the COVID-19
Pandemic, Spec. Order No. M-2020-8 (S.D. Tex. Sept. 4, 2020),
https://www.txs.uscourts.gov/sites/txs/files/Special%20Order%20M-2020-
08%20Court%20Operations%20in%20McAllen%20During%20COVID-19.pdf.
3
  Dkt. No. 5 at 1, ¶ 1.


1/3
       Case 7:20-cv-00183 Document 19 Filed on 09/09/20 in TXSD Page 2 of 3




              PRETRIAL EVENTS                                                  DEADLINES

Deadline to file all documentation adding,
substituting, disclaiming, or dismissing
interested parties.4
                                                            November 13, 2020
N.B.5: If necessary, the United States may
also file amended condemnation documents
or an amended schedule of interested parties.

Deadline to notify the Court whether the
parties (1) consent to the Court deciding the
issue of just compensation upon briefs and
evidence submitted therewith or (2) request
an evidentiary hearing on the issue of just                 December 14, 2020
compensation.
N.B.: Parties may request a jury trial or a
special commission6 or consent to a bench
trial. There is no right to jury trial.7

Deadline to file briefs and submit evidence
(or anticipated evidence if an evidentiary
hearing is requested) on the issue of just
compensation.
N.B.: The Court will conduct a preliminary                  January 13, 2021
screening of the briefs and anticipated
evidence submitted to determine whether the
evidence is sufficient to order a jury trial if
one is requested.8

Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                            February 12, 2021
limine which shall be filed with the Joint
Pretrial Order.

Deadline to file joint pretrial order, motions in April 13, 2021
limine, and proposed jury instructions (or

4
  See FED. R. CIV. P. 71.1(i).
5
  See N.B., BLACK’S LAW DICTIONARY (11th ed. 2019) (“Note well; take notice — used in documents to call
attention to something important.”).
6
  FED. R. CIV. P. 71.1(h).
7
  Ga. Power Co. v. 138.30 Acres of Land, 596 F.2d 644, 647 (5th Cir. 1979), aff'd sub nom. Ga. Power Co. v.
Sanders, 617 F.2d 1112, 1113 (5th Cir. 1980) (en banc).
8
  See United States v. 320.0 Acres of Land, More or Less in Monroe Cty., 605 F.2d 762, 819–20 (5th Cir. 1979);
United States v. 33.92356 Acres of Land, More or Less, in Vega Baja, 585 F.3d 1, 8 (1st Cir. 2009) (citing 320.0
Acres, 605 F.2d at 815) (“While the jury tries issues of valuation, the trial judge must screen the proffered best and
highest uses . . . .”).


2/3
       Case 7:20-cv-00183 Document 19 Filed on 09/09/20 in TXSD Page 3 of 3




proposed findings of fact & conclusions of
law).9

Final pretrial conference and trial scheduling,
unless the parties elected for the Court to
decide the issue of just compensation upon
                                                          May 24, 2021, at 9:00 a.m.
the briefs and evidence submitted therewith,
in which case the conference is automatically
cancelled.


This scheduling order supersedes any earlier scheduling order, is binding on all parties, and shall

not be modified except by leave of Court upon showing of good cause. 10 All other deadlines not

specifically set out in this scheduling order will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Rules.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 9th day of September 2020.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




9
  The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).
10
   See FED. R. CIV. P. 16(b)(4).


3/3
